 



Exhibit 10.1
Compensation Arrangements for Non-Employee Directors
First Financial Bancorp. (FFBC)
(New — effective January 1, 2006)

             
Retainer:
  Current   New              
 
           
Non-Employee Directors
  $15,000   $10,000    
 
            Amendments to Director Fee Stock Plan will be submitted for
shareholder approval at annual meeting to permit investing of FFB retainer in
FFBC stock.
 
           
 
  Current   New              
FFBC Chairman: (no change)
  $30,000   $30,000    
 
           
Equity Awards:
  Current   New               Non-Employee Directors (@ election & re-election)
  8,663 options (expected value of $16,952 per year or $50,859 for 3-year
period)   $60,000 in value of restricted stock with 1/3 vesting per year for
3 years
 
            Amendments to Director Stock Plan will be submitted for shareholder
approval at annual meeting to permit granting of restricted awards.
 
           
Board Attendance Fees: (no change)
  Current   New              
Non-Employee Directors
  $750   $750    
 
           
Committee Attendance Fees:
  Current   New              
Non-Employee Directors
  $500   $600    
 
           
Committee Chair Retainer:
  Current   New              
Compensation/Corp Gov. & Nominating
  $1,000   $2,000    
Audit
  $1,000   $4,000    
 
           
Travel Expense Reimbursement
           
 
            Directors are entitled to reimbursement of their reasonable travel
expenses for attending Board of Director and Committee meetings.

 